Case: 22-20279     Document: 00516531988         Page: 1     Date Filed: 11/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 2, 2022
                                  No. 22-20279
                                                                  Lyle W. Cayce
                                                                       Clerk

   Clifford F. Tuttle, Jr., as Representative of the Estate of Dennis W.
   Tuttle, Deceased; Robert Tuttle; Ryan Tuttle; Jo Ann
   Nicholas; John Nicholas,

                                                           Plaintiffs—Appellees,

                                       versus

   Eric Sepolio; Manuel Salazar; Thomas Wood; Oscar
   Pardo; Frank Medina; Clemente Reyna; Cedell Lovings;
   Nadeem Ashraf; Marsha Todd; Robert Gonzales,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:21-cv-270


   Before Richman, Chief Judge, and Elrod and Oldham, Circuit Judges.
   Per Curiam:*
          Officer Eric Sepolio and several other Houston Police Department
   employees appeal the district court’s order allowing Plaintiffs to take four


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20279       Document: 00516531988         Page: 2    Date Filed: 11/02/2022




                                    No. 22-20279


   depositions relating to their claims brought under 42 U.S.C. § 1983. The
   parties dispute whether the district court ruled on the Officers’ motions to
   dismiss, in which the Officers assert qualified immunity among other things.
   The order provides in pertinent part:
          The Court now finds that Plaintiffs have stated sufficient facts
          in their Amended Complaint to overcome assertions of quali-
          fied immunity by Defendants Reyna, Todd, Gonzales,
          Gallegos, Ashraf, Lovings, Medina, Pardo, Wood, Salazar, and
          Sepolio against Plaintiffs’ claims based on excessive force, lack
          of probable cause, and supervisory liability, but the Court is un-
          able to rule on said immunity defenses without further clarifi-
          cation of the facts. . . . The parties shall notify the Court when
          the depositions have been completed, following which the
          Court will enter a briefing schedule relating to the motions to
          dismiss.
          According to the Plaintiffs, the district court declined to rule on the
   qualified-immunity defenses presented in the Officers’ motions to dismiss
   with respect to Plaintiffs’ claims based on excessive force, lack of probable
   cause, and supervisory liability. The Plaintiffs also maintain that the district
   court did not rule on the qualified-immunity defenses asserted with respect
   to Plaintiffs’ other claims. The Officers disagree, and ask this court to review
   the merits of the defenses with respect to each claim.
          Of course, we lack jurisdiction to review the merits of the Officers’
   qualified-immunity defenses unless the district court has ruled on them. But
   we always have authority to consider our jurisdiction. E.g., Tracy v. Lumpkin,
   43 F.4th 473, 475 (5th Cir. 2022) (“No authority need be cited for the well-
   settled proposition that our court has jurisdiction to determine our own ju-
   risdiction.”). And so out of an abundance of caution, we return this case to




                                           2
Case: 22-20279      Document: 00516531988           Page: 3    Date Filed: 11/02/2022




                                     No. 22-20279


   the district court for the limited purpose of determining the construction of
   the order at issue, and thus the extent of our jurisdiction in this appeal.
          Therefore, this case is REMANDED to the district court for the fol-
   lowing exclusive purposes. First, the district court is instructed to clarify
   whether it ruled on the qualified-immunity defenses presented in the Offic-
   ers’ motions to dismiss—both with respect to Plaintiffs’ claims based on ex-
   cessive force, lack of probable cause, and supervisory liability and with re-
   spect to any other claims against which the defense was asserted. The district
   court must issue this clarification within seven days from the filing of this
   opinion. Second, because a defendant’s entitlement to qualified immunity
   must be decided “at the earliest possible stage of the litigation,” Ramirez v.
   Guadarrama, 3 F.4th 129, 133 (5th Cir. 2021), if the district court has not
   ruled on the Officers’ qualified-immunity defenses with respect to each claim
   against which the defense was asserted, the district court must rule on each
   pending defense within thirty days from the filing of this opinion. In the event
   that this ruling is necessary, the district court must do so without allowing
   discovery.
          In closing, we note that in briefing and at oral argument, Plaintiffs re-
   quested that this case be remanded to the district court to allow them to dis-
   miss their claims against the Officers without prejudice and proceed against
   the City of Houston only. We reiterate that this limited remand is restricted
   to the actions listed above and is not for the purpose of allowing the Plaintiffs
   to dismiss their claims against the Officers without prejudice, or to allow dis-
   covery to proceed.
          REMANDED WITH INSTRUCTIONS.
          THIS IS A LIMITED REMAND.




                                           3